DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/26/2020 has been entered.
Response to Arguments
Applicant’s arguments on 10/26/20 and amendments to the claims have been fully considered and are persuasive.  All previously presented objections and 112(b) rejection of the Office Action dated 4/27/20 are withdrawn. 

Reasons for Allowance
Claims 1-20 and 22-25 are allowed.

The following is an examiner’s statement of reasons for allowance:
The reason(s) for allowance for claims 8 and 10 have been discussed in the Office Action in 4/27/20 and are not repeated again here. The amendments to these claim were merely to correct formalities and claim objections raised by the examiner. 

Claim 1 requires a structure requiring “permitting the dielectric fluid in the second internal chamber to also be urged into the first internal chamber thereby filling the fluid flow path with dielectric fluid”. In construing the first connector member with a first internal chamber as being element 32 and its internal chamber in Fig 7 and the second connector member with a second internal chamber as being element 30 and its internal chamber in Fig 7, as the examiner would be required to do to meet the other claim limitation, Smithson would fail to teach a structure which is capable of “permitting the dielectric fluid in the second internal chamber to also be urged into the first internal chamber thereby filling the fluid flow path with dielectric fluid”. Para 0063 states, “An electrical feed-through 100 (which may be similar to the feed-through 74 described above), is installed in the bulkhead 98. The feed-through 100 provides pressure isolation between the chamber 88 [which is connected to conduit 30 in Fig 7] and the interior of the conduit section 32”. In other words, Smithson is clear that these structures are isolated from one another and would fail not permit pressure compensating dielectric fluid to be urged between the two internal chambers. 
Similarly claim 5 recites a structure requiring “the field connector receptacle first internal chamber and the wet connector receptacle second internal chamber are in fluid communication with each other defining a fluid compensated downhole connection system fluid flow path”. In construing the field connector receptacle first internal chamber as being the internal chamber of element 32 in Fig 7 and the wet connector receptacle second internal chamber as being the internal chamber of element 30 in Fig . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745.  The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676